Exhibit 10.6

 

AGREEMENT OF SALE AND PURCHASE

 

NORTH AMERICAN PROPERTY CORPORATION (SELLER)

 

&

 

DOC-PDMC ATLANTA, LLC (BUYER)

 

PROPERTY:

 

OFFICE UNIT, PEACHTREE DUNWOODY MEDICAL CENTER, A CONDOMINIUM, 5505 PEACHTREE
DUNWOODY ROAD, ATLANTA, GA

 

 

EFFECTIVE DATE:                          FEBRUARY 28, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Agreement to Sell and Purchase

 

1

2.

Purchase Price

 

2

3.

Closing

 

3

4.

Condition of Title

 

3

5.

Representations and Warranties

 

4

6.

Conditions of Buyer’s Obligations

 

8

7.

Possession

 

15

8.

Prorations

 

15

9.

Condemnation

 

16

10.

Default by Buyer

 

17

11.

Default by Seller

 

18

12.

Risk of Loss

 

18

13.

Brokerage

 

19

14.

Operation of the Property Prior to Closing

 

19

15.

Notice

 

20

16.

Indemnity by Seller

 

21

17.

Further Assurances

 

22

18.

Miscellaneous

 

21

19.

Non-Disclosure

 

23

 

EXHIBIT “A”

 

-

 

LEGAL DESCRIPTIONS

EXHIBIT “B”

 

-

 

Intentionally omitted

EXHIBIT “C”

 

-

 

LIST OF LEASES, RENTS AND SECURITY DEPOSITS

EXHIBIT “D”

 

-

 

INCOME AND EXPENSE STATEMENT

EXHIBIT “E”

 

-

 

TENANT ESTOPPEL CERTIFICATE

EXHIBIT “F”

 

-

 

NON-FOREIGN PERSON CERTIFICATION

Schedule 1(b)

 

 

 

Intentionally omitted

Schedule 1(c)

 

 

 

List of Contract Rights

Schedule 1(d)

 

 

 

Intentionally omitted

Schedule 1(e)

 

 

 

Intentionally omitted

Schedule 1(f)

 

 

 

Intentionally omitted

Schedule 1(g)

 

 

 

Permitted Exceptions

EXHIBIT “G”

 

-

 

CONDOMINIUM DECLARATION

 

ii

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

-

 

CONDOMINIUM BYLAWS

EXHIBIT “I”

 

-

 

PARKING SPACE LEASE

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made by and between
NORTH AMERICAN PROPERTY CORPORATION, a British Columbia corporation (“Seller”),
and DOC-PDMC ATLANTA, LLC, a Wisconsin limited limited liability company (
“Buyer”).  This Agreement is to be effective as of the date on which the last of
Buyer and Seller executes this Agreement and the Escrow Agreement (as defined
below) (the “Effective Date”).

 

In consideration of the covenants and provisions contained herein, and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Agreement to Sell and Purchase.  Seller
agrees to sell to Buyer, and Buyer agrees to purchase from Seller the Property,
subject to the terms and conditions of this Agreement.  For the purposes of this
Agreement, the term “Property” shall mean and include the following:(a)   All of
that certain real property legally described in the attached Exhibit “A” and
being known as the “Office Unit,” as defined in and subject to that certain
“Declaration of Condominium for Peachtree Dunwoody Medical Center, A
Condominium” (the “Condominium”) recorded at Deed Book         , Page         ,
Fulton County, Georgia records (such Declaration of Condominium, as it may be
amended in the future, being hereinafter referred to as the “Declaration”),
including, without limitation, the land contained within the Office Unit,
buildings (consisting entirely of the building known as the “Peachtree Dunwoody
Medical Center” containing approximately 131,000 rentable square feet (the
“MOB”)), improvements, fixtures (including, without limitation, the sprinkling,
plumbing, heating, cooling, ventilating, air conditioning, electrical, lighting
and other systems on, about or within the MOB), easements and all other right,
title and interest appurtenant and otherwise relating thereto, along with an
undivided interest in the “Common Elements” (as defined in the Declaration) and
the exclusive right to use the “Limited Common Elements” (if any) assigned
solely to the Office Unit pursuant to the Declaration (collectively, the “Real
Property”); provided, however, Buyer expressly acknowledges and agrees that the
Real Property shall not include any portion of the real property defined in the
Declaration as the “Parking Unit” and legally described in the attached
Exhibit “A,” the existing parking structure and related improvements and
fixtures (the “Parking Structure”) situated upon the Parking Unit, or the right
to use the “Limited Common Elements” (if any) assigned solely to the Parking
Unit pursuant to the Declaration.

 

(b)                         All of Seller’s right, title and interest in and to
all of the personal property owned by Seller and attached to or located on and
used in connection with the operation of the Real Property, including, without
limitation, furniture, furnishings, fittings, appliances, machinery and
equipment (excluding any leased equipment), computers and related equipment
required for operating the MOB (collectively, the “Computers”), building
materials, operating inventories, supplies and the glass art currently located
in the lobby of the MOB (the “Glass Art”), all of which was present as of
December 31, 2013, except to the extent consumed in theordinary course of
operations for the Property (collectively, the “Personal Property”).  Buyer

 

1

--------------------------------------------------------------------------------


 

expressly acknowledges and agrees that (i) the two (2) spare HVAC compressors on
the Property and the freon contained therein (to be recaptured during the HVAC
system replacement process described in Section 8(h)) are budgeted to be resold
after the HVAC system replacement; (ii) the estimated receipts from such resale
are required to achieve the $670,000.00 estimate for the replacement cost; and
(iii) such spare HVAC compressors (collectively, the “Spare HVAC Compressors”)
and the materials (including the freon) to be removed therefrom are expressly
excluded from the MOB and Personal Property to be conveyed under this Agreement.

 

(c)                          All of Seller’s right, title and interest in and to
all leases, contracts and other agreements incident to the operation of the
business conducted on the Real Property, including, without limitation,
management contracts, on-site maintenance contracts, janitorial contracts, and
leasing commission agreements, all of which are listed on attached Schedule
1(c) (collectively, the “Contract Rights”).

 

(d)                         All of Seller’s right, title and interest in and to
all financial and other books and records maintained in connection with the
operation of the Real Property; all preliminary, final and proposed building
plans and specifications relating to the Real Property; and all surveys,
structural reviews, grading plans, topographical maps, architectural drawings
and engineering, soils, seismic, geologic, environmental, and architectural
reports, studies, certificates, and similar documents relating to the Real
Property; all of which, to the extent such items are in Seller’s possession, are
located at Seller’s Management Office at Suite 530 in the MOB and shall remain
there until the Closing Date (collectively, the “Records and Plans”).

 

(e)                          All of Seller’s right, title and interest in and to
all guarantees and warranties relating to the Property and the fixtures and
equipment located therein; all of which, to the extent such items are in
Seller’s possession, are  located at Seller’s Management Office at Suite 530 in
the MOB and shall remain there until the Closing Date (collectively, the
“Warranties”).

 

(f)                           All of Seller’s right, title and interest in and
to all trade names, licenses, the MOB’s URL and related website content (i.e.,
www.pdmedical.com) which Buyer shall, promptly after Closing, amend, revise and
otherwise update to reflect the change in ownership, permits, certificates of
occupancy, approvals, dedications, subdivision maps, and entitlements issued,
approved or granted by governmental or quasi-governmental entities or otherwise
relating to the Property; and any and all development rights and other
intangible rights, titles, interests, privileges, and appurtenances owned by
Seller and in any way relating to or used in connection with the Property and/or
the operation of the business conducted on the Real Property; all of which, to
the extent such items are in Seller’s possession, are located at Seller’s
Management Office at Suite 530 in the MOB and shall remain there until the
Closing Date (collectively, the “Licenses and Permits”).

 

2.                                      Purchase Price.  The purchase price for
the Property is Thirty-Nine Million Nine Hundred Ninety-One Thousand Five
Hundred Thirty-Four and 00/100 Dollars US ($39,991,534.00), of which One-Hundred
Thousand and 00/100 Dollars US ($100,000.00) is allocated to the Glass Art and
Computers (collectively, the “Purchase Price”), payable by Buyer

 

2

--------------------------------------------------------------------------------


 

as follows:

 

(a)                         The Purchase Price, subject to adjustments pursuant
to this Agreement, including, but not limited to, those adjustments set forth in
Section 8 of this Agreement, shall be paid to Seller at Closing (as defined
below) in cash by wire transfer of immediately available federal funds.  Buyer’s
Federal Tax I.D. Number is 80-0941870; Seller’s Federal Tax I.D. Number is
98-0051015.

(b)                         The Purchase Price includes an amount equal to the
estimated prepayment penalty to be incurred by Seller, if any, in connection
with the repayment at Closing of those certain loans from Genworth Financial
(the “Prepayment Penalty”), which is estimated to be Three Million Three Hundred
Thirty-Six Thousand Four Hundred Seventy-Seven and 00/100 Dollars US
($3,336,477.00) as of the Effective Date.  In the event that the actual amount
of the Prepayment Penalty is less than Three Million Three Hundred Thirty-Six
Thousand Four Hundred Seventy-Seven and 00/100 Dollars US ($3,336,477.00), Buyer
shall be entitled to a credit toward the Purchase Price payable by Buyer equal
to Fifty Cents US ($0.50) for each One Dollar US ($1.00) that the Prepayment
Penalty is less than Three Million Three Hundred Thirty-Six Thousand Four
Hundred Seventy-Seven and 00/100 Dollars US ($3,336,477.00).  Further, in the
event that the actual amount of the Prepayment Penalty is more than Three
Million Three Hundred Thirty-Six Thousand Four Hundred Seventy-Seven and 00/100
Dollars US ($3,336,477.00), the Purchase Price payable by Buyer shall be
increased by One Dollar US ($1.00) for every One Dollar US ($1.00) that the
Prepayment Penalty exceeds the sum of Three Million Three Hundred Thirty-Six
Thousand Four Hundred Seventy-Seven and 00/100 Dollars US ($3,336,477.00);
provided, however, that the maximum increase in the amount Buyer shall be
obligated to pay for such higher Prepayment Penalty is One Hundred Sixty-Three
Thousand Five Hundred Twenty-Three and 00/100 Dollars US ($163,523.00) (the
“Prepayment Cap”).  In the event the that the actual amount of the Prepayment
Penalty is more than the Prepayment Cap, Seller may elect to pay the excess
amount over and above the Prepayment Cap.  If, however, Seller elects not to pay
the amount by which the Prepayment Penalty exceeds the Prepayment Cap, then
Buyer may, at its option, (i) elect to terminate this Agreement, in which event
Escrow Agent shall return the Deposit together with all accrued interest
forthwith to Buyer and no party shall thereafter have any further rights, duties
or obligations hereunder except with regard to indemnifications which shall by
their express terms survive the termination of this Agreement; or (ii) elect to
close the purchase transaction contemplated herein by paying the full amount of
the Prepayment Penalty, without any reduction of the Purchase Price.  Seller has
previously informed Buyer, and Buyer acknowledges and agrees, that pursuant to
the terms of the Genworth Financial loans, Seller is required to provide
Genworth Financial and/or the servicer for the loans (collectively, “Genworth”)
a minimum of thirty (30) days’ advance written notice of Seller’s intent to
prepay such loans (the “Prepayment Notice”), and further that upon acceptance of
the Prepayment Notice by Genworth, Genworth will notify Seller of the estimated
amount of the Prepayment Penalty as of the Closing Date, as the amount depends
on the applicable U.S. Treasury Bill rates and is not finalized until three
(3) days before the pay-off date.  Buyer hereby acknowledges and agrees that
anything to the contrary in this Agreement notwithstanding, Seller will be
unable to close the purchase transaction contemplated by this Agreement unless
and until Genworth has accepted the Prepayment Notice and notified Seller of the
amount of the Prepayment Penalty.

 

3

--------------------------------------------------------------------------------


 

3.                                      Closing.  Subject to Genworth having
accepted the Prepayment Notice and notified Seller of the amount of the
Prepayment Penalty (as set forth in Section 2(c) above), the Closing shall be
held on the date that is thirty-five (35) days after the Effective Date (the
“Closing Date”), or on such earlier date as Buyer and Seller may mutually agree
but still in compliance with and upon satisfaction of all terms of the Genworth
prepayment process set forth herein.  The Closing shall be an escrow closing
with the Title Company (as defined below) acting as the closing escrow agent
(“Closing”).  Buyer and Seller expressly agree that in the event that all
contingencies, conditions precedent and other requirements to the parties’
obligations to close the purchase transaction contemplated herein have occurred,
been satisfied or been properly waived as of the Closing Date except for
Genworth’s acceptance of the Prepayment Notice and notification to Seller of the
amount of the Prepayment Penalty, the Closing Date shall automatically be
extended until ten (10) days after Genworth has accepted the Prepayment Notice
and notified Seller of the amount of the Prepayment Penalty, but in no event
more than ninety (90) days after the original Closing Date.  In the event that
Genworth has not accepted the Prepayment Notice and notified Seller of the
amount of the Prepayment Penalty within ninety (90) days after the original
Closing Date, then Buyer or Seller may, at its option, elect to terminate this
Agreement, in which event Escrow Agent shall return the Deposit together with
all accrued interest forthwith to Buyer and no party shall thereafter have any
further rights, duties or obligations hereunder except with regard to
indemnifications which shall by their express terms survive the termination of
this Agreement.

 

4.                                      Title.  Prior to the Effective Date,
Buyer ordered and received a title insurance commitment prepared in accordance
with all of the terms and conditions of this Agreement (the “Title Commitment”),
and provided a complete copy of the Title Commitment (including all attachments
and exhibits thereto) to Seller.  Likewise, Buyer has provided Seller a complete
copy of the Survey (as defined below) in accordance with the terms and
conditions set forth in Section 6(c) below.  Buyer hereby acknowledges and
agrees that the condition of title to the Real Property, as reflected in the
Title Commitment and the Survey, is acceptable as of the Effective Date, and
Buyer and Seller expressly agree that Title to the Real Property shall be free
from all liens, encroachments and encumbrances, other than those liens,
encumbrances, exceptions and other matters set forth on the attached Schedule
1(g) (the “Permitted Exceptions”).

 

(a)                         The Title Commitment was prepared in accordance with
the then current standard ALTA Form issued by First American Title Insurance
Company (the “Title Company”), agreeing to issue, upon recording of the limited
warranty deed described in this Agreement, an ALTA owner’s title insurance
policy to Buyer and an ALTA Lender’s title insurance policy issued to Buyer’s
lender(s), if applicable, in the amount of the Purchase Price insuring title to
the Real Property in accordance with this Agreement and containing a “fifty-year
chain-of-title search,” a zoning endorsement on ALTA Form 3.1 (with parking), a
survey endorsement insuring that the survey accurately depicts the Real Property
(including without limitation boundaries, improvements, the Parking Structure
Parcel, Access Easement Area, easements and encroachments), a contiguity
endorsement, an access endorsement, an endorsement for “gap coverage,” a
location endorsement and an owner’s comprehensive endorsement, a utility
facilities endorsement, and a tax parcel endorsement.  Buyer may cause the Title
Company at or prior to Closing to down date the Title Commitment to the date and
time of Closing and provide a “title mark-up” showing the final form of the
title insurance policy (including the above referenced endorsements) to be
issued, which mark-up shall obligate the Title Company to issue the final title
insurance policy in such form.  The title

 

4

--------------------------------------------------------------------------------


 

mark-up and final title insurance policy shall be free from the standard
requirements and exceptions and shall be subject only to the Permitted
Exceptions.  The premium for the title policy and any fees for endorsements or
other services provided by the Title Company shall be paid by Buyer on or before
Closing.

 

(b)                         Title Defects. In the event Buyer has the Title
Commitment down-dated in accordance with Section 4(a) above, then Buyer may,
within three (3) days of Buyer’s receipt of the down-dated Title Commitment but
in no event later than the day before the Closing Date, object in writing to any
condition of title not identified as a Permitted Exception, which, in Buyer’s
sole discretion, affects the marketability or insurability of title to the Real
Property (hereinafter referred to as a “Title Defect”).  If Buyer provides
Seller with proper written notice of any objections affecting the title to the
Real Property as revealed by the down-dated Title Commitment, Seller shall then
have the right, but not the obligation, to cure or satisfy such Title Defect at
or before the Closing; provided, however, that Seller shall not be required to
institute any lawsuit or other legal proceedings to cure or satisfy any Title
Defect.  If the Title Defects are not satisfied by Seller at or before the
Closing, then, at the option of Buyer, as evidenced by written notice to be
given to Seller and Escrow Agent at or before Closing, Buyer may, at its option,
(i) elect to terminate this Agreement, in which event Escrow Agent shall return
the Deposit together with all accrued interest forthwith to Buyer and no party
shall thereafter have any further rights, duties or obligations hereunder except
with regard to indemnifications which shall by their express terms survive the
termination of this Agreement; or (ii) elect to close the purchase transaction
contemplated herein subject to such Title Defects, without any reduction of the
Purchase Price other than for Title Defects of an ascertainable monetary value
that are the sole and exclusive obligation of Seller, in an amount not to exceed
Five Thousand and 00/100 Dollars US ($5,000.00), cumulatively, without Seller’s
prior written consent. If Buyer fails to notify Seller that Buyer is terminating
this Agreement pursuant to this Section 4(b), Buyer shall be deemed to have
selected option (ii) in the previous sentence.

 

(c)                          Seller shall transfer to Buyer all of the Personal
Property free of all liens and encumbrances.

 

5.                                      Representations and
Warranties.                A.  Seller represents and warrants that all of
Seller’s representations and warranties relating to this Agreement are true,
correct and complete as of the Effective Date of this Agreement and shall be
deemed reaffirmed as true, correct and complete as of Closing. Seller
acknowledges that the representations and warranties made in this Agreement by
Seller are a material inducement to Buyer’s entering into this Agreement and
purchasing the Property.  All of Seller’s representations and warranties
relating to this Agreement shall survive the Closing of the transactions
contemplated herein for a period of one hundred eighty (180) days. In addition
to any other representations and warranties set forth in this Agreement, Seller
hereby further represents, warrants and covenants to Buyer as follows:

 

(a)                         Seller holds fee simple title to the Real Property
and Seller has good title to the Personal Property.  Seller is a validly
organized and duly existing corporation organized under the laws of British
Columbia, Canada, is authorized to transact business in the United

 

5

--------------------------------------------------------------------------------


 

States of America and the State of Georgia, and has the power and authority to
enter into this Agreement and to consummate the transactions herein
contemplated.

 

(b)                         Neither the execution and delivery of this
Agreement, nor compliance with the terms and conditions of this Agreement by
Seller, nor the consummation of the sale and conveyance of the Property to
Buyer, constitutes or will constitute a violation or breach of the articles of
incorporation or by-laws of Seller, as the same may have been amended from time
to time, or of any agreement or other instrument to which Seller is a party, to
which it is subject or by which it is bound.

 

(c)                          The execution and delivery of this Agreement have
been approved by Seller and no further action is required on the part of Seller
to consummate the transaction contemplated hereby. The person executing this
Agreement on behalf of Seller shall have all requisite authority to execute this
Agreement, and this Agreement, as executed, is valid, legal and binding upon
Seller. There are no proceedings pending or threatened by or, to Seller’s actual
knowledge, against Seller in bankruptcy, insolvency or reorganization in any
state, federal or foreign court.

 

(d)                         Seller has no actual knowledge of, and has received
no notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. To
Seller’s actual knowledge, there is no action, suit or proceeding pending or
threatened against or affecting Seller or the Property or any portion thereof or
relating to or arising out of the ownership of the Property, in any court or
before or by any federal, state, county or municipal department, commission,
board, bureau or agency or other governmental instrumentality.

 

(e)                          To Seller’s actual knowledge, no assessments or
charges of any kind or nature (deferred or otherwise) for any public
improvements have been made against the Property which remain unpaid, no
improvements to the Property or any roads or facilities abutting the Property
have been made or ordered of which Seller has actual knowledge and for which
Seller understands that a lien, assessment or charge can validly be filed or
made, and Seller has no actual knowledge of any plans for improvements by any
governmental or quasi-governmental authority which might result in a special
assessment against the Property.  Seller has incurred no obligations relating to
the installation of or connection to any sanitary sewers or storm sewers which
shall be enforceable against the Property, and all public improvements ordered,
advertised, commenced or completed prior to the Effective Date of this Agreement
for which Seller has actual knowledge and that are the responsibility of Seller
shall be paid for in full by Seller prior to Closing.

 

(f)                           Seller reasonably believes and understands that
all certificates of occupancy and licenses necessary for operation of the
Property, as presently conducted, have been issued by all authorities having
jurisdiction thereof, and all such certificates of occupancy

 

6

--------------------------------------------------------------------------------


 

and licenses are in full force and effect. Seller has not received any written
notice of suspension or cancellation of any such certificates of occupancy or
licenses.  To Seller’s actual knowledge without investigation and except as
already disclosed to Buyer, there is no defective condition, structural or
otherwise, in the buildings or other improvements on the Real Property, or in
the buildings’ roof, heating, ventilating, air conditioning, mechanical,
plumbing, electrical systems and equipment, and other building systems and
equipment are in good condition and working order and adequate in quantity and
quality for the comfortable and normal operation of the Property.  Any defective
condition of which Seller gains actual knowledge after the Effective Date shall
be disclosed to Buyer promptly and shall be subject to Seller’s obligation to
make repairs as specifically set forth in this Agreement.

 

(g)                          To Seller’s actual knowledge:  (i) there has been
no disposal, burial or placement of Hazardous Substances (as defined below) on
or about the Property during the period for which Seller has held title thereto;
(ii) the Property and Seller are not in violation of any Environmental Laws (as
defined below), and no other person or entity has used all or part of the
Property or any lands contiguous to the Property in violation of any
Environmental Laws during the period for which Seller has held title thereto;
(iii) except as Buyer is already aware, there are no storage tanks on or under
the Property; and (iv) Seller has disclosed to Buyer all information in Seller’s
actual possession, custody or control relating to the environmental condition of
the Property.  Seller has not received any information from neighboring property
owners indicating they have any concerns about existing environmental conditions
which could affect the Property or suggesting they might look to Seller for
contribution to clean up such condition.

 

In the event Buyer shall discover such Hazardous Substances and/or violations of
Environmental Laws, underground tanks or other unsatisfactory (in Buyer’s sole
discretion) environmental conditions on the Property at any time prior to
Closing, Buyer shall have, as its sole remedy therefor, the right to terminate
this Agreement upon written notice thereof to Seller within five (5) days of
Buyer’s discovery of the same, whereupon Escrow Agent shall return the Deposit
to Buyer together with all interest thereon, and thereafter this Agreement shall
be deemed void and neither party shall have any further rights or obligations
hereunder.

 

For purposes of this Agreement, the term “Environmental Law(s)” shall mean all
federal, state and local laws including statutes, regulations, codes and other
governmental standards, restrictions, rulings, judgments, orders and
requirements in effect now or at any time in the past relating to the use,
storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff,
wetlands, Hazardous Substances or employee health and safety, including, but not
limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act, the
Federal Clean Water Act, the Federal Resource Conservation and Recovery Act of
1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Occupational Safety and Health Act of 1970 (all
as the same may have been amended),

 

7

--------------------------------------------------------------------------------


 

regulations of the Environmental Protection Agency, regulations of the Nuclear
Regulatory Agency, and regulations of any state department of natural resources
or state environmental protection agency.

 

For purposes of this Agreement, the term “Hazardous Substance(s)” shall mean all
hazardous, toxic, flammable, explosive or radioactive substances, wastes and
materials; any pollutants or contaminants (including, but not limited to,
petroleum products, asbestos, raw materials and natural substances that include
hazardous constituents); and any other similar substances or materials that are
regulated under Environmental Laws; provided, however, that for purposes of this
Agreement and Seller’s representations and warranties herein, the term
“Hazardous Substance(s)” shall include any “medical waste” (as such term or
phrase is  customarily defined or understood within the commercial real estate
industry) that is not generated by or otherwise involved with the operations of,
or use of space by any tenants in the MOB or the Pharmacy within the Parking
Structure, but shall not include any medical waste that is generated by or
otherwise involved with the operations of, or use of space by any tenants in the
MOB or the Pharmacy within the Parking Structure (“Tenant Medical Waste”), all
of which is expressly the responsibility of such tenant under its lease for
space in the MOB, Buyer hereby expressly acknowledging that all such tenants are
responsible for the proper handling and disposal of such matter.  Seller has
managed the MOB in accordance with the Leases (as defined below) and thereby the
requirements of each such tenant’s medical or healthcare specialty for the
proper handling and disposal of any Tenant Medical Waste, compliance with which
has been each such tenant’s responsibility.  To the best of Seller’s knowledge,
there has been no known handling or disposal of any Tenant Medical Waste that is
not in compliance with all applicable legal requirements for the same.  In
conjunction with the transfer of the Property and assignment of the Leases,
Seller shall assign to Buyer all claims and rights of Seller against all current
and former tenants of the MOB for all acts and omissions by such tenants with
respect to any medical waste occurring prior to Closing.

 

(h)                         Except as identified in Schedule 1(c) or otherwise
previously disclosed to Buyer, there are no management, employment, service,
equipment, supply, maintenance, water, sewer or other utility or concession
agreements or agreements with municipalities (including improvement or
development escrows or bonds) with respect to or affecting the Property which
will burden the Property or Buyer after Closing in any manner whatsoever, except
for instruments of record.

 

(i)                             There are no existing leases, whether oral or
written, agreements of sale, options or rights of first refusal to purchase,
rights of first offer to purchase, tenancies, licenses or any other claims to
possession or use affecting the Property except as listed in Exhibit “C”
attached hereto.  Exhibit “C” lists all:  (i) leases and subleases approved by
Seller, if any, for any portion of the Property and all assignments, amendments
and addenda approved by Seller, if any, related thereto in effect on the
Effective Date (the “Leases”); and (ii) guaranties with respect to the Leases in
effect on the Effective Date (the “Guaranties”).  Except as previously disclosed
to Buyer, each of the Leases and Guaranties is, to the best of Seller’s
knowledge, valid and subsisting and in full force and effect and has not been
further amended, modified or supplemented, and the tenant thereunder is in
actual possession in the normal course and the

 

8

--------------------------------------------------------------------------------


 

tenant is not in default thereunder.  No tenant has asserted any claim of which
Seller has actual notice which would in any way affect the collection of rent
from such tenant, and no written notice of default or breach on the part of the
landlord under any of the Leases has been received by Seller or its agents from
the tenant thereunder.  All painting, repairs, alterations and other work
required to be performed thereunder have been or will, prior to Closing, be
fully performed and paid for in full by Seller; provided, however, that such
commitment by Seller to perform and/or pay for such matters shall not include
any expenses relating to any lease that may be negotiated between the Effective
Date and the Closing.  Seller shall not agree to (nor enter into) any new lease
or any modification of any existing lease without the prior approval of Buyer,
which approval shall not be unreasonably withheld, conditioned or delayed. 
Buyer agrees to respond timely and agree or not agree to any such request for
approval by Seller prior to Closing.

 

(j)                            The rents set forth in Exhibit “C” are the actual
rents, income and charges presently being collected by Seller for the Leases. 
None of the Leases and none of the rents or other amounts payable thereunder
have been assigned, pledged or encumbered by Seller, except to the extent, if
any, that Seller has made collateral assignments of rents and leases to the
holder of a mortgage on the Property.  No security deposits have been paid by
any tenants which have not heretofore been returned, except as set forth in
Exhibit “C” hereto, if any.

 

(k)                         The preliminary statement of income and expenses
attached hereto as Exhibit “D” accurately reflects the income and expenses for
operating the Property for the period ending December 31, 2013.   Buyer hereby
acknowledges that Seller has previously provided Buyer with such statements for
calendar years 2011 and 2012.

 

Whenever a representation or warranty by Seller is made in this Agreement,
however qualified, such representation or warranty will be deemed to be made to
the actual (and not implied or constructive) knowledge of John Windsor of North
American Property Corporation.  Seller represents and warrants to Buyer that
such individual is in a position to know the information set forth in this
Section 5; however, in no event will the making of the representations and
warranties in this Agreement cause such individual to be personally liable for
any claims arising out of or as a result of the making of such representations
and warranties.

 

B.  Buyer represents and warrants that all of Buyer’s representations and
warranties relating to this Agreement are true, correct and complete as of the
Effective Date of this Agreement and shall be deemed reaffirmed as true, correct
and complete as of Closing. Buyer acknowledges that the representations and
warranties made in this Agreement by Buyer are a material inducement to Seller’s
entering into this Agreement.  Seller hereby further represents, warrants and
covenants to Buyer as follows:

 

(a)                     The execution and delivery and performance under this
Agreement by Buyer does not, and at Closing will not result in any violation of,
or be in conflict with or constitute a default under (i) any agreement,
mortgage, deed to secure debt, deed of trust, indenture, instrument to which
Buyer is a party or (ii) to the best of Buyer’s knowledge, any judgment, decree,
order, statute, rule or governmental regulation to which Buyer is subject.

 

9

--------------------------------------------------------------------------------


 

(b)                         Buyer and each individual acting for or on behalf of
Buyer hereunder have the requisite authority and power to enter into this
Agreement and to consummate the transaction provided for by this Agreement and
without the consent or addition of any other person or party.

 

6.                                      Conditions of Buyer’s and Seller’s
Obligations.  The obligations of Buyer and Seller under this Agreement to
purchase and sell the Property are contingent on the satisfaction of the
following conditions within each condition’s respective time-period (any one of
which may be waived in whole or in part by the party in whose favor the
condition is created and/or exists within each condition’s time period):

 

(a)                         At Closing, all of the representations and
warranties by Buyer and Seller set forth in this Agreement shall be true and
correct in all respects as though such representations and warranties were made
at and as of Closing, and Buyer and Seller each shall have performed, observed
and complied with all covenants, agreements and conditions required by this
Agreement.

 

(b)                         Additionally, the following shall apply and/or
occur:

 

(i)                                     Seller shall use its best efforts to
obtain and deliver to Buyer, prior to or at Closing, duly executed originals of
a certificate from each tenant under the Leases, in substantially the same form
attached hereto as Exhibit “E” (“Estoppel Certificate”), to the extent such
certificate is expressly required or provided in any of the Leases, and shall
inform Buyer of any reason why Seller was unable to obtain such from any
particular tenant.  Similarly, Seller shall use its best efforts to assist Buyer
in obtaining, prior to or at Closing, duly executed originals of a
Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) in a form to be
negotiated by Buyer with Northside Hospital, Inc. and Peachtree Orthopaedic
Clinic, P.A., respectively; provided, however, that Seller’s or Buyer’s
inability to obtain, prior to or at Closing, an Estoppel Certificate or SNDA
from such tenants shall not constitute a failure of condition precedent to
Buyer’s obligation to close the purchase transaction contemplated herein or
grounds for Buyer to cancel or otherwise terminate this Agreement.

 

(ii)                                  At Closing, Buyer shall assume management
responsibilities for the Property.  In connection therewith, Buyer shall offer
in good faith to enter into agreements with the current property management
personnel who are employees of Seller for the continued delivery of management
services, on terms and conditions mutually acceptable to Buyer and such
employee.  If no such agreement(s) is/are concluded by the Closing Date, then
Buyer shall provide property management services and retain the current property
management personnel from and after the Closing Date at their current
compensation and benefits.  Buyer agrees that notwithstanding its employment of
Diane Dean and Pat Potter, whether by written agreement or retention pursuant to
the default provision set forth above, Diane Dean and Pat Potter shall permit
each of them to continue to provide management services to Seller.  Further,
Buyer agrees in the event it does not enter into an agreement with Diane Dean on
or before the Closing Date, Buyer shall nonetheless retain Diane Dean as the
Property Manager for the MOB until at least fifteen (15) days after completion
of HVAC system replacement described in Section 8(h), for which she will be
compensated by Buyer under the same terms and at the same amount as provided to
her by Seller immediately prior to Closing.

 

10

--------------------------------------------------------------------------------


 

(iii)                               Attached hereto as exhibits are the
following: (1) the Declaration; (2) the bylaws of the Condominium; and (3) a
lease between Buyer, as tenant, and Seller, as landlord, for the Buyer’s use of
the Parking Unit of the Condominium, including all of the parking spaces located
in the Parking Structure, in the surface parking areas contained within any of
the Common Elements or Limited Common Elements of the Condominium, and in the
surface parking spaces located on the portion of the Real Property (the “Parking
Space Lease”).

 

(c)                          Prior to the Effective Date, Buyer has obtained a
current ALTA survey of the Property (the “Survey”) at Buyer’s expense, that:
(aa) is satisfactory to Buyer in all respects (in Buyer’s sole discretion); (bb)
is prepared by a licensed, insured and qualified surveyor selected by Buyer;
(cc) is certified to Buyer, Buyer’s lender(s) (if any) and the applicable title
company; (dd) includes all Table A requirements, except Item 5 of Table A; (ee)
shows and discloses no encroachments onto the Property or over the boundaries of
the Property, and no easements or other matters that would affect Buyer’s
intended use of the Property; and (ff) is sufficient to remove the standard
title exceptions relating to surveys without adding any new exceptions.  In
addition, the Survey locates all public utilities, water courses, drains, sewers
and roads (including vacated streets and alleys) crossing or adjacent to the
Property, identifies the Parking Structure Parcel and Access Easement Area, and
contains an acceptable certification by the surveyor.   Buyer’s rights with
respect to any matter depicted on or disclosed by the Survey shall be subject to
the requirements and restrictions set forth in Section 4(b) above.

 

(d)                         To the best of Seller’s knowledge and to the extent
in Seller’s possession or control, Seller has delivered to Buyer or allowed
Buyer access to the items requested by Buyer pursuant to the list attached as
Exhibit “A” to the Letter of Intent entered into between Buyer and Seller, as
revised on December 20, 2013, that are in Seller’s possession or control at
Seller’s Management Office (as defined below) (the “Disclosure Materials”). 
Buyer shall keep all Disclosure Materials and other information delivered by
Seller strictly confidential prior to Closing.

 

(e)                          At Closing, Seller shall deliver to Buyer, or such
items shall be located at Seller’s Management Office (as defined and indicated
below), as appropriate, duly executed originals of the following:

 

(i)                                     A limited warranty deed to the Real
Property in form reasonably acceptable to Buyer, Seller and the Title Company,
expressly warranting that the Real Property is good, indefeasible, in fee
simple, subject only to the Permitted Exceptions, duly executed and acknowledged
by Seller and in proper form for recording, (the “Deed”).

 

(ii)                                  A valid bill of sale for the Personal
Property.

 

(iii)                               A valid assignment of the Leases and the
Guaranties, in form reasonably acceptable to Buyer, Seller and the Title
Company, duly executed and acknowledged, assigning to Buyer all of Seller’s
right, title and interest in and to the Leases, the Guaranties and the security
deposits held by Seller pursuant to the Leases, together with an executed
original of each of the Leases and Guaranties (or copies if originals are not
available), and a letter addressed

 

11

--------------------------------------------------------------------------------


 

to each tenant and guarantor informing them of the sale (the “Tenant Notice
Letter”).  The Tenant Notice Letter shall be in form and substance reasonably
satisfactory to, and approved in writing by, Buyer.  The foregoing assignment
shall include an indemnification from Seller to Buyer against liability for
claims asserted against Buyer under the Leases and the Guaranties for events
occurring prior to Closing, including without limitation, by reason of any
underpayment or overpayment of operating expenses for the Property prior to
Closing as set forth in Section 8 of this Agreement, and an indemnification from
Buyer to Seller against liability for claims asserted against Seller for events
occurring after Closing.  Upon completion of the final calculations to determine
each tenant’s obligations for 2014 recoverable operating expenses, any
overpayment received by Seller from tenants for its period of ownership in 2014
up to the date of Closing shall be promptly reimbursed to Buyer by Seller, and
any underpayment of the same shall similarly be promptly reimbursed to Seller by
Buyer.  Any amounts outstanding as accounts receivable to or for the benefit of
Seller at Closing shall be promptly remitted to Seller upon receipt by Buyer.

 

(iv)                              To the extent required, Forms 8288 and 8288-A
to be filed with the United States Internal Revenue Service to comply with tax
withholdings required under 26 USC § 1445, copies of which are attached hereto
as Exhibit “F”.

 

(v)                                 An assignment in form and substance mutually
and reasonably satisfactory to Seller and Buyer, duly executed by Seller,
assigning to Buyer all of Seller’s right, title and interest in and to the
Contract Rights, Licenses and Permits, Records and Plans, Warranties and any
other permits, licenses, plans, authorizations and approvals relating to
ownership, operation or occupancy of the Property, to the extent any such
rights, title and interest are assignable.

 

(vi)                              A certificate certifying that the
representations and warranties of Seller, as set forth in this Agreement, are
true and correct in all respects as of the Closing and shall survive Closing for
a period of one hundred eighty (180) days.  Similarly, Buyer shall deliver to
Seller at Closing a certificate certifying that the representations and
warranties of Seller, as set forth in this Agreement, are true and correct in
all respects as of the Closing.

 

(vii)                           Notwithstanding anything to the contrary in this
Agreement, Seller shall provide Buyer original and complete waivers of any and
all existing rights of first refusal to purchase, rights of first offer to
purchase, options to purchase, or any other similar rights to purchase
(including, but not limited to, any and all consents), executed by the necessary
parties, so that Seller is able to freely transfer the Property to Buyer
unencumbered by such rights. [NOTE: no such options or rights exist, and
therefore, there will not be anything to deliver to Seller.]

 

(viii)                        Originals of the following instruments, documents
and other items (or copies if originals are unavailable):

 

(A)                               All certificates of occupancy (and any
required governmental approvals in connection with the transfer of the
Property), licenses, plans, permits, authorizations and approvals required by
law and issued by all governmental

 

12

--------------------------------------------------------------------------------


 

authorities having jurisdiction over the Property to the extent in Seller’s
possession or control at Seller’s management office for the Property located at
5505 Peachtree Dunwoody Road, Suite 530, Atlanta, Georgia (“Seller’s Management
Office”), which shall be available at Seller’s Management Office at Closing;

 

(B)                               the Leases and the Guaranties, which shall be
available at Seller’s Management Office at Closing;

 

(C)                               the Parking Space Lease;

 

(D)                               the Estoppel Certificates (except as otherwise
provided in Section 6(b)(i) above);

 

(E)                                all building records with respect to the
Property to the extent in Seller’s possession or control at Seller’s Management
Office, which shall be available at Seller’s Management Office at Closing;

 

(F)                                 each bill of current real estate taxes,
sewer charges and assessments, water charges and other utilities, together with
proof of payment thereof (to the extent same have been paid) to the extent in
Seller’s possession or control at Seller’s Management Office, which shall be
available at Seller’s Management Office at Closing; and

 

(G)                               the Warranties to the extent in Seller’s
possession or control at Seller’s Management Office, which shall be available at
Seller’s Management Office at Closing.

 

(H)                              All keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems, equipment and any
other personal property forming part of the Property or any portion thereof to
the extent in Seller’s possession or control at Seller’s Management Office,
which shall be available at Seller’s Management Office at Closing.

 

(I)                                   An affidavit of title in favor of Buyer
and Buyer’s title insurer, together with such other affidavits as are required
by Buyer’s title insurer, in the standard forms used by such title insurance
company and reasonably acceptable to Seller.

 

(J)                                   A Closing Statement accurately setting
forth the financial terms of this transaction and a summary of the Purchase
Price (the “Closing Statement”).

 

(K)                              Such other documents as may be reasonably
required to consummate this transaction in accordance with this Agreement.

 

13

--------------------------------------------------------------------------------


 

Except as otherwise provided herein, unless all of the foregoing conditions
contained in this Section 6 and required of Seller are satisfied and completed
within each condition’s applicable time period, or if no time period is
specified, prior to or at Closing, Buyer, at its election (in its sole
discretion), may, upon written notice to Seller and Escrow Agent, either: (i) 
extend the date for Closing until such conditions required of Seller are
satisfied but in no event more than fifteen (15) days; or (ii) terminate this
Agreement and have the Deposit refunded together with accrued interest; or
(iii) waive in writing the satisfaction of any such condition or conditions, in
which event this Agreement shall be read as if such condition or conditions no
longer existed.

 

7.                                      Possession.  Possession of the Property
shall be given to Buyer at Closing unoccupied and free of any leases except the
Leases (and subject only to any tenants’ rights under the Leases).  If Buyer at
any time elects to remove the Glass Art from the Property, Buyer shall first
notify Seller and provide Seller with a reasonable opportunity to remove and
retain the Glass Art without payment.

 

8.             Prorations and Charges.  Notwithstanding anything to the contrary
contained herein, the date for all prorations and adjustments described herein
shall be made as of February 28, 2014 if the Closing occurs in February 2014 or
March 31, 2014 if the Closing occurs in March 2014 or the last day of such later
month in which the Closing occurs (the “Adjustment Date”).  The following items
shall be prorated or adjusted as of either such date:

 

(a)                         All general real estate and personal property taxes
based on the taxes for the year in which the Closing occurs, if known, otherwise
on the prior year’s taxes.  Seller shall be responsible for all real estate
taxes through the Adjustment Date.  In the event taxes are prorated on the prior
year’s taxes, the parties agree to reprorate taxes when the taxes for the
current year are known, and the parties agree to make such payment between
themselves to effectuate such reproration.  Assessments of any kind (general,
special or otherwise) levied or to be levied, if any, for work on site actually
commenced or announced (by either a private individual or entity or a
governmental entity) prior to Closing shall be paid by Seller at or prior to
Closing but pro-rated if such is an annual charge.  All other assessments shall
be paid by Buyer if this transaction is consummated.

 

(b)                         In addition, the following items shall be prorated
as of the Adjustment Date and shown as credits to Buyer on the Closing
Statement, as applicable: all rents and other  payments paid to Seller under the
Leases for periods subsequent to the date of Closing.   Miscellaneous accounts
required for the orderly transfer of management of the Property shall be handled
between the parties in a reasonable and prudent business-like manner. The
property management staff of Seller who are engaged by Buyer to manage the
Property after Closing shall pay all invoices for all of the expenses for the
Property for the period ending as of the Closing Date with Seller’s funds and
operating expenses for all periods after the Closing Date from Purchaser’s
funds, and shall prorate all expenses, including all utility charges (as
applicable), including, but not limited to, sewer, water, electricity, gas,
telephone and other private and municipal charges, that can cover both a
pre-Closing and post-Closing time period in a fair and reasonable manner. 
Seller shall, with Buyer’s assistance and cooperation, be responsible for
collecting any rents or other payments payable to Seller under the Leases for
periods prior to the date of Closing.  Income derived from the Property that is
earned after the Adjustment Date shall

 

14

--------------------------------------------------------------------------------


 

accrue to the benefit of Buyer.  Any expenses that are prepaid by Seller for
periods after Closing shall be reimbursed to Seller or credited or offset
against any items or amounts payable by Seller.

 

(c)                                  To the extent required, at Closing, Buyer
and Seller acknowledge and agree that, pursuant to 26 USC § 1445, Buyer must and
shall withhold ten percent (10%) of the Purchase Price and file Form 8288 and
transmit the tax withheld to the IRS by the 20th day after Closing.  Buyer must
also complete a Form 8288-A for each person or entity subject to withholding.

 

(d)                                 At Closing, Seller shall pay to Buyer all
security deposits actually paid under the Leases, together with any interest
accrued thereon (if applicable or required), as well as any other funds actually
paid to Seller by tenants on account of additional rent items not yet due and
payable by Seller, such as tax and insurance escrows.  Seller shall make such
payment in the form of a credit against the Purchase Price in favor of Buyer.

 

(e)                                  Buyer and Seller shall each pay one-half
(1/2) of the cost of the transfer tax imposed by the State of Georgia upon the
conveyance of the Property.  Seller will pay all other costs and expenses
incurred by Seller in Closing and consummating the purchase and sale of the
Property.  Buyer will pay the fees for the recording of the deed(s) from Seller
to Buyer and all other instruments required under this Agreement, the cost of
the Survey obtained by Buyer, the cost of the Title Commitment, including the
cost of the examination of title to the Property made in connection therewith,
and the premium for the owner’s policy (and lender’s policy, if any) of title
insurance issued pursuant thereto, and all other costs and expenses incurred by
Buyer in Closing and consummating the purchase and sale of the Property.  Buyer
and Seller shall each pay one-half (1/2) of any costs and fees of Escrow Agent
with regard to the maintenance and disbursement of the escrow for the Deposit
and to Closing.  Each party shall be responsible for its own attorneys’ fees
incurred in connection with this transaction.

 

(f)                                   All rights, privileges, income, rents,
liabilities, obligations, expenses and costs relating to the assignment and
transfer of the Contract Rights, Records and Plans, Warranties, and Licenses and
Permits shall be paid by Seller at Closing.

 

(g)                                  Any and all other normal, on-going
operating expenses attributable to the Property shall be prorated between the
parties through the day before Closing.

 

(h)                                 At Closing, Seller shall pay for or escrow
an amount sufficient to pay for all of the then unpaid HVAC equipment
replacement costs to be made to the Real Property, completion of which is
anticipated to occur in March 2014, which, as of the date of this Agreement,
have been identified and agreed upon by Buyer and Seller and are estimated to be
approximately $670,000.00.  If the HVAC equipment replacement has not been
completed prior to Closing, then Buyer and Seller agree that Escrow Agent shall
retain in escrow from the proceeds payable to Seller at Closing an amount equal
to one hundred five percent (105%) of the then unpaid balance of the estimated
cost for the HVAC equipment replacement that is to be made to the Real Property
and, upon joint written instructions from Buyer and Seller, disburse such funds
as directed by Buyer and Seller, thereafter delivering to Seller the balance of
such

 

15

--------------------------------------------------------------------------------


 

escrowed funds, if any, after payment in full of the HVAC equipment replacement
costs.  In the event that the amount placed in escrow by Seller is not
sufficient to pay for the actual amount of such replacement costs, Seller shall
be responsible for payment of the shortage, and correspondingly, in the event
that the amount placed in escrow by Seller exceeds the actual amount of such
replacement costs, then such excess shall be refunded to Seller promptly and in
no event more than ten (10) days after payment of such HVAC equipment
replacement costs.  Buyer hereby acknowledges that prior to execution of this
Agreement, it has requested that Seller order and receive such HVAC equipment
even though the parties anticipate that the installation of the same shall not
be completed prior to Closing.  The Spare HVAC Compressors and other materials
(including recaptured freon) that will no longer be appropriate or necessary for
the operation of the MOB will be sold and the proceeds therefrom applied to the
cost of the HVAC equipment replacement described herein, and to the extent not
sold, shall be retained and returned to Seller, who may sell the same for its
own benefit.  Anything to the contrary in this Agreement notwithstanding, the
terms of this Section 8(h) shall survive the closing of the transaction
contemplated herein.

 

(i)                                     Within ninety (90) days after the
Closing, Buyer and Seller shall reconcile all of the foregoing payments and
prorations based on actual bills or invoices received after the Closing, but
only if the prorations or payments were based on an estimate and not actual
current bills or invoices.  In the event that any item of income, charge, or
expense cannot be reconciled accurately within such 90-day period, the Buyer and
Seller hereby agree to delay such reconciliation for such particular
item(s) until a date when it can be accurately completed.  Any party owing to
the other party any amount ascertained by the required reconciliations shall
promptly, but in no event later than fifteen (15) business days after the date
of the applicable reconciliation, pay the other party  such amount.  The
obligations set forth in the Section 8(h) shall survive Closing.

 

9.                                      Condemnation; Rezoning, Historic
Designation.  Seller represents and warrants that Seller has not heretofore
received any actual notice of any eminent domain or condemnation proceeding in
connection with the Property.  If prior to Closing any such eminent domain or
condemnation proceeding is commenced or any change is made, or proposed to be
made to: (i) any portion or all of the Property; (ii) the current means of
ingress and egress to the Property; or (iii) to the roads or driveways adjoining
the Property, Seller agrees immediately to notify Buyer in writing thereof. 
Buyer then shall have the right, at Buyer’s option, to terminate this Agreement
by giving written notice to Seller within five (5) business days of Buyer’s
receipt of such notification from Seller.  If Buyer elects to terminate this
Agreement pursuant to the terms set forth in this Section 9, then the Deposit
shall be immediately returned to Buyer together with all accrued interest, Buyer
and Seller shall be released from any further liability hereunder and this
Agreement shall be null and void.  If Buyer does not so terminate this
Agreement, Buyer shall proceed to Closing hereunder as if no such proceeding had
commenced and will pay Seller the full Purchase Price in accordance with this
Agreement, and at Closing Seller shall assign to Buyer all of its right, title
and interest in and to any compensation for such condemnation.  If and only if
Buyer does not elect to terminate this Agreement pursuant to this Section 9,
Seller shall not negotiate or settle any claims for compensation prior to
Closing, and Buyer shall have the sole right (in the name of Buyer or Seller or
both) to negotiate for, to agree to, and to contest all offers and awards. If,
prior to closing, there is a designation of the Real Property (and/or any

 

16

--------------------------------------------------------------------------------


 

improvement located thereon) or any portion thereof as a historic structure or
other historic designation, or is threatened, commenced or finalized, or there
is a threatened, commenced or finalized rezoning of the Real Property, Seller
shall promptly notify Buyer, and Buyer may elect to terminate this Agreement
within five (5) business days of Buyer’s receipt of such notification from
Seller, in which event the Deposit and all accrued interest thereon shall be
returned forthwith to Buyer, Buyer and Seller shall be released from any further
liability hereunder and this Agreement shall be null and void. If Buyer does not
elect to terminate this Agreement, this Agreement shall remain in full force and
effect, and at Closing Seller shall assign to Buyer all of Seller’s right, title
and interest in and to any dollars paid by the governmental authority (if any)
in connection with the rezoning of the Real Property or historic designation.

 

10.                               Default by Buyer.  If Buyer, without the right
to do so and in default of its obligations hereunder, fails to complete Closing
as to the Property, the Deposit and all accrued interest shall be paid to
Seller.  Such payment of the Deposit and all accrued interest to Seller shall be
deemed to be liquidated damages for Buyer’s default and the receipt of same
shall be Seller’s exclusive and sole remedy; and Seller hereby waives any right
to recover the balance of the Purchase Price, or any part thereof, and the right
to pursue any other remedy permitted at law or in equity against Buyer.  The
parties agree that it would be impracticable and extremely difficult to
ascertain the actual damages suffered by Seller as a result of Buyer’s failure
to complete the purchase of the Property pursuant to this Agreement, and that
under the circumstances existing as of the date of this Agreement, the
liquidated damages provided for in this Section represent a reasonable estimate
of the damages which Seller will incur as a result of such failure.  The parties
acknowledge that the payment of such liquidated damages is not intended as a
forfeiture or penalty under any legal or equitable theory, but is intended to
constitute liquidated damages to Seller.

 

11.                               Default by Seller.  If Seller defaults in the
performance of any obligation contained in this Agreement or, without the right
to do so and in default of its obligations hereunder, fails to complete Closing,
the Deposit and all accrued interest shall be returned to Buyer.  In addition,
Buyer may exercise any remedies available to it at law or in equity, including,
but not limited to, specific performance.

 

12.                               Risk of Loss.  Seller shall bear the risk of
all loss or damage to the Property from all causes until Closing, including
without limitation any condemnation, eminent domain or expropriation proceeding
which is commenced prior to Closing, and any loss to the Property due to any
casualty or other cause.  Seller represents that it has, and will maintain
pending Closing, a policy of fire and extended coverage insurance in at least
the full amount of the replacement cost of all buildings and improvements
located on the Property.  Seller will request the insurer to add Buyer’s name to
the policy as an additional insured, as its interest may appear, but Buyer shall
pay any additional premium or charge for such additional insured.  Seller will
deliver to Buyer within five (5) business days after the Effective Date written
proof that such policy is in effect.  If at any time prior to Closing any
portion of the Property is destroyed or damaged as a result of fire or any other
casualty whatsoever, or subjected to a bona fide threat of condemnation,
expropriation or other proceeding, Seller shall promptly give written notice
thereof to Buyer.  If the extent of the estimated or actual damage to or loss in
value of the Property resulting from any such event is greater than Two Hundred
Fifty Thousand and 00/100 Dollars US ($250,000.00), then Buyer shall have the
right:  (i) to terminate this Agreement by written notice to Seller within
thirty (30) days of Buyer’s receipt of notice from Seller under this Section,
whereupon Escrow Agent shall

 

17

--------------------------------------------------------------------------------


 

return the Deposit (with any accrued interest) to Buyer, and thereafter this
Agreement shall be void and neither party shall have any further rights or
obligations hereunder; or (ii) to proceed with this Agreement and the purchase
contemplated herein, subject to such damage or less any interest taken by
eminent domain, expropriation or condemnation, shall be effected without in any
manner affecting the Purchase Price, and at Closing, Seller shall assign,
transfer and set over to Purchaser all of the right, title and interest of
Seller in and to any awards and insurance proceeds or claims that have been or
that may thereafter be made for such taking or damage.  In the event Buyer
elects to proceed under clause (ii) above, the Purchase Price shall be reduced
by the amount of Seller’s insurance deductible.

 

13.                               Brokerage.  Seller represents to Buyer that
Seller has engaged the brokerage services of Todd Perman and Newmark, Grubb
Knight & Frank (“Broker”) and that Seller shall be solely responsible for all
fees, costs, commissions and any and all other amounts due and payable to
Broker, which shall be paid to Broker on or before Closing.  Seller further
agrees to deliver an executed broker’s lien affidavit from Broker on or before
Closing.  Buyer represents and warrants to Seller and Seller represents and
warrants to Buyer that, except for Broker, neither has dealt with any broker,
agent, finder or other intermediary in connection with this sale and purchase.
Seller agrees to pay Broker upon the terms of the separate written commission
agreement entered into with Broker.  Buyer shall have no liability or obligation
in connection with, and Seller agrees to indemnify, defend and hold Buyer
harmless from and against, the claims of Broker and any and all intermediaries
claiming a commission in connection with this sale or the Parking Space Lease. 
Buyer agrees to indemnify, defend and hold Seller harmless from and against any
broker’s claim arising from any breach by Buyer of Buyer’s representation and
warranty in this Section 13.

 

14.                               Operation of the Property Prior to Closing. 
Prior to Closing:

 

(a)                                 Seller shall operate, manage and maintain
the Property in a reasonable, professional and prudent manner, and keep the same
in good condition at all times.  Without expense to Buyer, Seller shall make all
repairs and replacements (structural and non-structural, ordinary and
extraordinary) so that the Property is maintained in its present condition,
reasonable wear and tear excepted.

 

(b)                                 Upon reasonable notice to Seller, Buyer, its
accountants, architects, attorneys, engineers, contractors and other
representatives (the “Buyer Parties”) shall be afforded access to:  (i) the
Property to inspect, measure, appraise, test and make surveys of the Property,
including, but not limited to, all activities necessary to satisfy the rights
and privileges set forth in this Agreement; and (ii) all books, records and
files relating to the Property.  Buyer shall have the right, at Buyer’s expense,
to make copies of all such books and records, including, without limitation, all
books and records relating to real estate taxes, building and operations
maintenance costs; provided, however, that Buyer shall return all copies of such
books and records if Closing does not occur under this Agreement, and regardless
of whether the Closing occurs, all such books and records (including all
information contained therein) shall not be disclosed by any of the Buyer
Parties, and shall be maintained as confidential in accordance with the
provisions of this Agreement.  Buyer shall not interfere unreasonably with the
operation of the Property and shall restore any area on the Property disturbed
in the course of Buyer’s testing to the conditions existing prior to any tests
conducted by Buyer.  All such surveys, inspections and tests shall be undertaken
solely at Buyer’s expense and only in such manner as to cause no damage or
injury to the Property.  All such surveys, inspections and tests shall be
non-destructive in nature and specifically may not include any physically
intrusive testing (a Phase II

 

18

--------------------------------------------------------------------------------


 

environmental is considered a physically intrusive test) without the prior
written consent of Seller, which consent shall not be unreasonably withheld. 
Buyer shall indemnify and hold Seller and the Property harmless from and against
any and all damages incurred through the exercise of such privilege of
inspection and examination by, on behalf of or at the direction of Buyer.  The
foregoing indemnity by Buyer will survive any termination or expiration of this
Agreement.

 

(c)                          Seller shall comply with all of the obligations of
landlord under the Leases and all other agreements and contractual arrangements
affecting the Property by which Seller is bound.

 

(d)                         Seller shall promptly notify Buyer of Seller’s
receipt of any notice from any party alleging that Seller is in default of its
obligations under any of the Leases or any permit or agreement affecting the
Property, or any portion or portions thereof.

 

(e)                          No contract for or on behalf of or affecting the
Property shall be negotiated or entered into (i) which cannot be terminated by
Seller prior to Closing without charge, cost, penalty or premium, or
(ii) without Buyer’s prior written consent.  In accordance with
Section 5(i) above, Seller shall not agree to (nor enter into) any new lease or
any modification of any existing lease without the prior approval of Buyer,
which approval shall not be unreasonably withheld, conditioned or delayed. 
Buyer agrees to respond timely and agree or not agree to any such request for
approval by Seller prior to Closing

 

(f)                           Except with the prior written consent of Buyer,
which shall not be unreasonably withheld, conditioned or delayed, Seller shall
not enter into any new leases for any portion of the Property.  Any new lease
shall be on a form of lease supplied to Seller by Buyer. In the event Buyer
approves any new leases, Seller shall deliver to Buyer an Estoppel Certificate
from the tenant(s) and guarantor(s) thereunder as required hereunder for the
Leases and otherwise shall comply, as to such new leases and new guaranties,
with the terms of this Agreement relating to the Leases and the Guaranties. 
Further, except with the prior written consent of Buyer, Seller shall not amend,
extend, terminate, accept surrender of, or permit any assignments or subleases
of, any of the Leases nor accept any rental more than one (1) month in advance
or accelerate the rent due to any tenant default under any of the Leases.  In
conjunction with the foregoing, Seller will continue to negotiate lease renewals
and new leases for the Property in the ordinary course from the Effective Date
and prior to Closing but will seek from Buyer, and Buyer shall provide,
instructions as to the terms of such lease negotiations, and Buyer shall pay all
transaction costs associated with such lease renewals and new leases, including
without limitation leasing commissions, tenant improvement allowances and
reimbursements, and any building modification costs.

 

(g)                          From the Effective Date until Closing, Seller shall
maintain the Contract Rights, Records and Plans, Warranties, and Licenses and
Permits in full force and effect as applicable and shall not terminate, modify
or waive any provision thereof.

 

15.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail,

 

19

--------------------------------------------------------------------------------


 

return receipt requested; or (iii) by recognized overnight delivery service
providing positive tracking of items (for example, Federal Express); or (iv) by
electronic mail transmission (so long as one of methods (i), (ii) or (iii) are
simultaneously utilized) addressed as follows or at such other address of which
Seller or Buyer shall have given notice as herein provided:

 

If intended for Seller:

 

North American Property Corporation

4355 Erwin Drive

West Vancouver, BC V7V 1H7

Canada

Attention:  J. Windsor, President

Email:  jwindsor@shaw.ca

 

with a copy to:

 

Cohen Pollock Merlin & Small, P.C.

3350 Riverwood Parkway, Suite 1600

Atlanta, GA  30339

Attention:  Bradley C. Skidmore, Esq.

Email:  BSkidmore@cpmas.com

 

If intended for Buyer:

 

Physicians Realty L.P.

250 East Wisconsin, Suite 1900

Milwaukee, WI  53202

Attention:  John T. Thomas, President & CEO

Email:  jtt@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Email:  bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

16.                               Indemnity by Seller.  Subject to the time
limitation set forth in Section 5 above for the survival of Seller’s
representations and warranties in this Agreement, Seller agrees to indemnify and
hold harmless Buyer from and against any and all claims, demands, causes of
action, losses, damages, liabilities, costs and expenses (including attorneys’
fees and court costs)

 

20

--------------------------------------------------------------------------------


 

incurred by Buyer by reason of or arising out of a breach of any representation
or warranty of Seller set forth in this Agreement.

 

17.                               Further Assurances.  The parties to this
Agreement will execute and deliver, or cause to be executed and delivered, such
additional or further transfers, assignments, endorsements, or other instruments
as the parties’ counsel may reasonably request for the purpose of carrying out
the transaction contemplated by this Agreement.

 

18.                               Miscellaneous.

 

(a)                         This Agreement shall be void and of no force or
effect if not executed by Seller and delivered to Buyer or Buyer’s attorney
within seven (7) business days after execution by Buyer and delivery to Seller.

 

(b)                         The “captions” or “headings” in this Agreement are
inserted for convenience of reference only and in no way define, describe or
limit the scope or intent of this Agreement or any of the provisions hereof.

 

(c)                          Buyer shall not be entitled to assign Purchaser’s
interest in this Agreement without the prior written consent of Seller;
provided, however, that the parties expressly agree that Buyer shall be entitled
to assign its rights, title, and interest herein to any corporation,
partnership, limited liability company, or other entity controlled by or under
common control with Buyer or specifically created by Buyer for the purpose of
acquiring the Property.  Any assignee of either party shall expressly assume all
of its assignor’s duties, obligations, and liabilities hereunder, and a copy of
such assignment and assumption, in form reasonably acceptable to the
non-assigning party and executed by the assigning party and its assignee, shall
be provided promptly to the other party.  Seller shall not assign this Agreement
without the prior written consent of Buyer.  Any assignment of this Agreement by
Seller without Buyer’s prior written consent shall be null and void, and of no
force or effect.

 

(d)                         This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and permitted assigns.

 

(e)                          This Agreement, including the exhibits attached
hereto, contains the entire agreement as to the Property between Seller and
Buyer; and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever concerning
this sale and purchase.  This Agreement shall not be altered, amended, changed
or modified except in writing executed by the parties hereto.

 

(f)                           This Agreement shall be construed in accordance
with the internal laws of the State of Georgia, without giving effect to its
conflicts of laws provisions.

 

(g)                          All parties to this Agreement having participated
fully and equally in the negotiation and preparation hereof, this Agreement
shall not be more strictly construed, or any ambiguities within this Agreement
resolved, against either party hereto.  It is the intent of Buyer and Seller
that this Agreement be binding on both parties and not illusory. Thus, wherever
this Agreement grants Buyer or Seller discretion, which might otherwise make
this Agreement

 

21

--------------------------------------------------------------------------------


 

illusory, the party exercising its discretion must act reasonably according to
commercial standards.

 

(h)                         Subject to any tenants’ rights to the Property,
Seller shall deliver occupancy of the Property to Buyer at Closing.

 

(i)                             Time is of the essence of this Agreement and
Buyer and Seller hereby agree that the times provided for in this contract are
reasonable times for each party to complete its respective obligations.

 

(j)                            This Agreement may be executed or amended in
counterparts, all of which taken together shall constitute one and the same
instrument.

 

(k)                         If any of the terms or conditions contained herein
shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be affected thereby and shall
remain in full force and effect and shall be valid and enforceable to the full
extent permitted by law.

 

(l)                             After the Closing, at the request of Buyer and
at Buyer’s expense, Seller shall make available to Buyer the historical
financial information in Seller’s possession regarding the operation of the
Property to the extent required by Buyer in order to prepare stand-alone
financial statements for such operations in accordance with generally accepted
accounting principles, as of the end of fiscal year 2013, and any required
subsequent date or period, and to cooperate (at Buyer’s expense) with Buyer and
any auditor engaged by Buyer for such purpose.

 

19.                               Non-Disclosure.  No party shall make public
disclosure with respect to this transaction before the Closing except:(a) as may
be required by law, including without limitation disclosure required under
securities laws, or by the Securities and Exchange Commission, or by the
rules of any stock exchange;

 

(b)                         to such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

 

(c)                          to present or prospective sources of financing.

 

[Signatures begin on following page]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Agreement to be duly executed.

 

SELLER:

 

BUYER

 

 

 

NORTH AMERICAN PROPERTY CORPORATION

 

DOC-PDMC ATLANTA, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

Physicians Realty L.P., its Manager

By:

/s/ John R. Windsor

 

 

 

John R. Windsor, President

 

 

By:

Physicians Realty Trust, its General Partner

 

 

 

 

 

 

 

Date:

2/28/14

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

 

 

John T. Thomas, President and Chief

 

 

 

 

 

Executive Officer

 

 

 

 

 

Date:

2/28/14

 

23

--------------------------------------------------------------------------------